ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Preliminary Amendment filed 3 May 2022 has been entered and considered. Claims 1 and 6 have been amended. Claims 3-5 have been canceled. Claims 1-2 and 6-7, all the claims pending in the application, are allowed. 

The following is an examiner’s statement of reasons for allowance: independent claim 1 recites a method for automatic glue-spraying of a stringer and inspection of glue-spraying quality, comprising: (1) collecting data of a 3D point cloud of an assembly of a stringer and a skin and pre- processing the collected data of the 3D point cloud prior to glue-spraying; (2) extracting feature points of an intersection line of a site to be glued of the stringer and the skin; building a minimum spanning tree; and connecting the feature points to obtain an initial feature intersection line between the stringer and the skin; wherein step (2) comprises: (2.1) extracting the feature points of the intersection line of the site to be glued of the stringer and the skin based on extraction of feature points from a point cloud data model; wherein in step (2.1), the feature points of the intersection line of the site to be glued of the stringer and the skin are extracted by a K-means clustering method based on Gaussian mapping through steps of: randomly selecting a 3D point in the 3D point cloud as a target point; performing a K-nearest neighbor search on the target point; subjecting a unit normal vector of a triangle set composed of the target point and its neighbor points to Gaussian mapping, selecting silhouette coefficient as a clustering validity index to determine an optimal number of clusters; and obtaining the feature points in the 3D point cloud model as the feature points of the intersection line of the site to be glued of the stringer and the skin according to clustering distribution of different patches; and (2.2) building the minimum spanning tree based on the extracted feature points; and connecting the feature points according to the minimum spanning tree: 2(3) optimizing the initial feature intersection line, and transforming the optimized feature intersection line to a coordinate system of an end effector of a glue-spraying robot to obtain an actual glue-spraying trajectory; wherein step (3) comprises: (3.1) optimizing the initial feature intersection line between the stringer and the skin to remove redundant small branch structures; and (3.2) transforming the optimized feature intersection line to the coordinate system of the end effector of the glue-spraying robot to obtain the actual glue-spraying trajectory according to a determined calibration relationship; (4) after the glue-spraying, collecting point cloud data of a glue sprayed on the stringer and the skin; calculating size information of the glue and determining a position of defects on the glue based on the point cloud data of the glue; and performing secondary glue-spraying on the defects of the glue. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Guo (CN Patent No 108982546; cited in IDS filed 15 December 2021) is directed to a robotic gluing and quality detection system. Guo discloses capturing a stereo (3D) image of a target to be glued, and extracting edges and landmarks within the image in order to plan a gluing path. Guo further discloses the use of a 3D cloud model before gluing to pick fiducials, build surface contours and further refine the gluing path. After gluing is completed, Guo discloses a secondary scan to inspect for defects including thickness and uniformity outside of tolerable ranges. 
However, Guo does not teach or suggest that the gluing and quality detection system is used on an assembly of a stringer and a skin, as required by independent claim 1. Guo also fails to teach or suggest the claimed K-means clustering and related steps, the claimed Gaussian mapping, and building the claimed minimum spanning tree and related steps. 
Sun (CN Patent No. 109849351; cited in IDS filed 15 December 2021) discloses the gluing of an aircraft wing panel and metal wing rib. However, even if combined with Guo, Sun would not teach or suggest the claimed K-means clustering and related steps, the claimed Gaussian mapping, and building the claimed minimum spanning tree and related steps.
Tanaka (U.S. Patent Application Publication No. 2020/0096628) discloses the use of a minimum spanning tree for connecting points. Doemling (U.S. Patent Application Publication No. 2020/0089236) is directed to optimizing scan data and correcting a trajectory, and discloses subjecting triangle primitives to Gaussian mapping. Hedge (U.S. Patent Application Publication No. 2020/0210305) discloses using k-means clustering for extracting intersecting lines.
However, one of ordinary skill in the art would not have cobbled together the teachings of the above five references to arrive at the claimed invention without the benefit of improper hindsight. Indeed, applying the teachings of Tanaka, Doemling, and Hedge to the combination of Guo and Sun would have required the teachings of the Applicants’ disclosure to arrive at the method of independent claim 1. Accordingly, claim 1 is allowed. Claims 2 and 6-7 are allowed by virtue of their dependency on claim 1. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663